Citation Nr: 1453851	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-42 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder, depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from September 1979 to September 1982.  Subsequently he served in the Reserves with various periods of inactive duty training (IDT) and active duty for training (ADT).  From February to August 1997 he served on a period of active duty for special work.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The issues of entitlement to service connection for a right knee disorder, a left hip disorder, a left shoulder disorder, and a psychiatric disorder are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The RO denied service connection for a left hip condition, and the reopening of a claim for service connection for a right knee condition in a March 1999 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received since the March 1999 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim for service connection for a back disorder, and raises the reasonable possibility of substantiating the claims for service connection for a right knee disorder and a left hip disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1999 rating decision that denied service connection for a right knee disorder is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).

2.  Evidence received since the March 1999 rating decision that denied service connection for a left hip disorder is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the RO denied service connection service connection for a left hip condition, and the reopening of a claim for service connection for a right knee condition in a March 1999 rating decision.  The Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

At the time of the March 1999 rating decision the evidence revealed diagnoses of right knee patellofemoral syndrome with chondromalacia and left hip strain.  The evidence obtained since the March 1999 rating decision includes recent VA treatment records which show diagnoses of bilateral knee arthritis, including the need for use of a knee brace; arthralgia of the hip, with rotational pain, is also shown in these records.  

The Board concludes that the evidence received since the March 1999 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claim for service connection.  Accordingly, the claims for service connection for a right knee disorder and a left hip disorder are reopened.



ORDER

New and material evidence having been received; the previously denied claim of entitlement to service connection for a right knee disorder is reopened.  

New and material evidence having been received; the previously denied claim of entitlement to service connection for a left hip disorder is reopened.  


REMAND

Besides his documented period of active duty from September 1979 to September 1982, and active duty for special work from February to August 1997, the Veteran served in the Reserves with various periods of IDT and ADT.  His claims for service connection for a left shoulder disorder and a psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety disorder, and a dissociative disorder appear to be based at least in part on periods of reserve service.  The entirety of the Veteran reserve service has never been verified.

At the August 2014 hearing before the Board, the Veteran testified that he was recently treated for his claimed disorders at the VA Medical Center (VAMC) in "Wade Park."  Copies of his VA treatment records from this location are of record in VBMS but they are not current.  Up-to-date records need to be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran claims service connection for a psychiatric disorder.  There are diagnoses of depression, anxiety, dissociative disorder, and PTSD of record. Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Review of the VA medical records reveals numerous diagnoses of PTSD; yet close review fails to show exactly what stressors were considered in rendering that diagnosis.  Full development with respect to stressors is necessary.  

Finally, VA examinations are necessary with respect to all the Veteran's claims for service connection.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Another examination is required to obtain adequate medical opinions.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection for a right knee disorder, a left hip disorder, a left shoulder disorder, and a psychiatric disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain records related to treatment of this Veteran at VAMC Cleveland, Wade Park Division subsequent to October 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must verify all of the Veteran's reserve service including any periods of IDT and ADT, including obtaining reserve pay and points records reports if available.  

3.  The RO must request from the Veteran a statement containing as much detail as possible regarding the stressors to which he claims he was exposed to during service.  The Veteran must be asked to provide specific details of the claimed stressful events during service, such as dates, places, detailed descriptions of the events, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He must be told that the information is necessary to obtain supportive evidence of the stressful events and that failure to respond may result in adverse action.  The RO must review the file and prepare a summary of all the claimed stressors and conduct the appropriate development necessary to verify the claimed stressors.

4.  Thereafter, the Veteran must be afforded a VA psychiatric examination to determine whether any currently or previously diagnosed psychiatric disorders are related to the Veteran's military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

The RO must provide the examiner with a summary of any verified stressors that the Veteran may have experienced during service.  The examiner must be instructed that only the events verified by the RO are to be considered for the purpose of determining whether exposure to a stressor has resulted in any currently or previously psychiatric disorder found.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status. 

Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner state whether any currently or previously diagnosed psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include as due to any verified incident during service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

5.  The Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed left shoulder disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether any currently or previously left shoulder disorder is related to his active military service or injury which may have occurred during documented periods of IDT or ADT.    

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed right knee disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether any currently or previously diagnosed right knee disorder is related to his active military service or injury which may have occurred during documented periods of IDT or ADT.  The examiner must provide an opinion as to whether any current right knee disorder is caused or aggravated by the Veteran's service-connected left knee disability.    

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  The Veteran must be provided a VA examination to determine whether any currently or previously diagnosed left hip disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether any currently or previously diagnosed left hip disorder is related to his active military service or injury which may have occurred during documented periods of IDT or ADT.  The examiner must also provide an opinion as to whether any current left hip disorder is caused or aggravated by the Veteran's service-connected left knee disability.    

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

8.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

9.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection for a right knee disorder, a left hip disorder, a left shoulder disorder, and a psychiatric disorder must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


